Martin, J.,

delivered the opinion of the court.
This case was before us in May term, 1837, and remanded for a new trial. The defendant has had a verdict and judgment, from which the plaintiff is appellant. 11 L. R., 88.
The facts of the case are plainly stated in our former opinion; in which, judgment as in case of non-suit, was *138given, because the plaintiff had failed to produce the authority of the officer under whose conveyance he claimed. He has not been more successful after the return of the case to the District Court. The facts of the case show that he obtained the land by a contract of exchange, legal evidence of which he failed to administer. The justice of the case, when it was before us formerly, and now, appears to require that he should be afforded a further opportunity of obtaining from the secretary of war legal evidence of the contract, by which he transferred to the United States a tract of land in exchange for the one which it is his object in the present suit to obtain.
Where the party failed to procure the necessary evidence to support his title, and the justice of the case seemed to require it, the cause was remanded for a new trial.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, the verdict set aside and the case remanded for a new trial, the- appellee paying the costs of the appeal.